600 S.E.2d 467 (2004)
STATE of North Carolina
v.
Ervin WILLIAMSON.
No. 260P04.
Supreme Court of North Carolina.
June 24, 2004.
Ervin Williamson, Pro Se.
William P. Hart, Special Deputy Attorney General, Rex Gore, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 1st day of June 2004 for Writ of Supersedeas of the judgment of the Superior Court, Columbus County, the following order was entered and is hereby certified to Superior Court, Columbus County:
"Denied by order of the Court in conference, this the 24th day of June 2004."